Appeal from an order of the Family Court of Warren County (Breen, J.), entered February 19, 2013, which, in a proceeding pursuant to Family Ct Act article 4, denied respondent’s objection to the order of a Support Magistrate.
Petitioner (hereinafter the mother) and respondent (hereinafter the father) are the parents of three children. The mother commenced this proceeding seeking child support from the father. Following a hearing, the Support Magistrate disbelieved the father’s testimony, determined that the proof did not permit a reasonable estimate of his income, stated what the statutory child support amount would be on imputed income to the father in the amount of $100,000, then determined an amount of support based on the needs of the children (see Family Ct Act § 413 [1] [k]). The father filed an objection with Family Court, specifically contending that the Support Magistrate erred in imputing $100,000 income to the father. Family Court denied the objection. The father appeals, arguing that the court erred in basing the child support award on the children’s needs, as the record contained sufficient evidence of his income (compare Family Ct Act § 413 [1] [k] with Family Ct Act § 413 [1] [c]).
The father did not preserve his current argument for our review, as he did not include it as a specific objection to Family *1075Court from the Support Magistrate’s findings (see Matter of Costopoulos v Ferguson, 74 AD3d 1457, 1458 [2010]; Matter of Juneau v Morzillo, 56 AD3d 1082, 1086 [2008]). Accordingly, we affirm without addressing the merits of his argument.
Peters, PJ., Stein and Egan Jr., JJ., concur.
Ordered that the order is affirmed, without costs.